DETAILED ACTION
CLAIMS 1-13 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 8
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Claim(s) 1-3 and 5-8:
 “a control device arranged on the system circuit board, and configured to identify …;” and
Claim(s) 3-4:
 “a sequencing device that sequences voltages….”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, and 9-12
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivertsen et al., US 7,734,953 Bl, (“Siversten”).
Regarding claims 1-3, 5-7, and 9-12, 
 Siversten teaches these claims according to the reasoning set forth in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen et al., US 7,734,953 Bl, (“Siversten”) in view of Kendall et al., US 2008/0082840 Al, (“Kendall”).
Regarding claims 13, 
 Siversten and Kendall teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 10/15/2021 (“Remarks”) have been fully considered and they are persuasive in part and not persuasive in part. The unpersuasive arguments will be addressed in turn below.
Claim Interpretation/35 U.S.C. § 112(f)
Applicant argues that, though broad, the terms “control device … configured to identify” and “sequencing device … sequences voltages” should not be limited to the specific examples set forth in Applicant’s disclosure (i.e. do not invoke interpretation under 35 U.S.C. § 112(f)). Remarks at p. 5
Examiner respectfully disagrees. “Control device” and “sequencing device”, when combined with the recited functional language, serve as generic place holders for the structure that performs the recited functions. As such, Examiner is required to interpret these terms in light of the structure(s) set out in the specification. (See MPEP § 2181).
35 U.S.C. § 102
Applicant argues first that Siversten does not teach the subject matter in claims 1-3, 5-7, and 9-12, alleging that “Siversten, therefore, discloses and discusses power supply received by an expansion card. However, Siversten does not disclose or discuss how the provision of the power supply is managed on a system board of the management server. The Applicant’s system, therefore, relates to entirely different subject matter ….” Remarks at p. 6.
Examiner respectfully disagrees. Siversten is directed to power control and provision of redundant power to a computing system, substantially similar subject matter to what Applicant claims. To the extent that the system board comprises the power control, the power supply, and the connection device, Siversten teaches these elements as set out above. Siversten teaches that all of these elements are arranged in a system so as to provide redundant power to the expansion card.
“element 104, to which the rejection refers to regarding the “at least one connection device,” is merely a connector of the expansion card 102 itself. A connector to connect an expansion card to the card 102 shown by Siversten is not disclosed.” Id..
Examiner respectfully disagrees. At col. 3, ll 50-63, Siversten discloses that element 104 is a PCI BUS connector, which delivers power to an expansion card. In other words, element 104 connects an expansion card to the management system.
Lastly, Applicant argues in the alternative that “Even if it could be argued that a ‘system circuit board’ is implicitly disclosed in Siversten … Siversten would still fail to anticipate the subject matter of Claim 1 since Siversten merely discloses a switching element 210 and a power-sensing component 206 arranged on the expansion card. Siversten fails to disclose ‘at least one switching element arranged on the system circuit board” and “a control device arranged on the system circuit board.’” Id.. 
Here, too, Examiner respectfully disagrees. As discussed above, Siversten teaches that its system is arranged in such a way so as to comprise all of the recited elements of claims 1 and 6. That is, Siversten teaches the expansion card is met up with the server management system so as to allow power to be provided. In this way, the elements are arranged “on” the system circuit board giving the clain the BRI. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187